Exhibit 10.1

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of September 1, 2015, is
entered into by and among Westport Innovations Inc., an Alberta, Canada
corporation (“Parent”), Fuel Systems Solutions, Inc., a Delaware corporation
(the “Company”), and each of K&M Douglas Trust, James Douglas And Jean Douglas
Irrevocable Descendants’ Trust, Douglas Family Trust and James E. Douglas, III
(each, a “Stockholder”, and collectively, the Stockholders).

WHEREAS, the Stockholders own (both beneficially and of record) in the aggregate
2,671,684 shares of common stock, par value $0.001 per share (“Company Common
Stock” and such shares of Company Common Stock together with any shares of
Company Common Stock acquired by the Stockholders after the date hereof being
collectively referred to herein as the “Company Shares”) of the Company;

WHEREAS, the Stockholders own (both beneficially and of record) in the aggregate
10,045,657 common shares (“Parent Common Shares” and such shares of Parent
Common Shares together with any Parent Common Shares acquired by the
Stockholders after the date hereof being collectively referred to herein as the
“Parent Shares”) of Parent;

WHEREAS, the Company, Parent, and Whitehorse Merger Sub Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), have entered
into an Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”); and

WHEREAS, the Stockholders have agreed to enter into this Agreement in order to
induce Parent and the Company to enter into the Merger Agreement and to
consummate the transactions contemplated thereby.

NOW, THEREFORE, in consideration of Parent’s and the Company’s entering into the
Merger Agreement and of the mutual covenants and agreements contained herein and
other good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

SECTION 1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Merger
Agreement.

SECTION 2. Representations and Warranties of Stockholders. Each of the
Stockholders severally and not jointly hereby represents and warrants to each of
Parent and the Company as follows:

(a) Title to the Company Shares. Such Stockholder is the record and beneficial
owner of the corresponding number of shares of Company Common Stock set forth in
Exhibit A, which as of the date hereof constitutes all of the shares of Company
Common Stock owned beneficially and of record by the Stockholder. Such
Stockholder and its Affiliates do not have any rights of any nature to acquire
any additional shares of Company Common Stock. Except for (i) proxies and
restrictions in favor of Parent and the Company granted pursuant to this
Agreement, and (ii) such transfer restrictions of general applicability as may
be provided under the Securities Act and the “blue sky” laws of the various
states of the United States, the



--------------------------------------------------------------------------------

Stockholder owns all of such shares of Company Common Stock free and clear of
all security interests, liens, claims, pledges, options, rights of first
refusal, agreements, limitations on voting rights, restrictions, charges,
proxies and other encumbrances of any nature, and has not appointed or granted
any proxy, power of attorney or other authorization, which appointment or grant
is still effective, with respect to any of such shares of Company Common Stock.

(b) Title to the Parent Shares. Such Stockholder is the record and beneficial
owner of the corresponding number of shares of Parent Common Shares set forth in
Exhibit B, which as of the date hereof constitutes all of the Parent Common
Shares owned beneficially and of record by the Stockholder. Such Stockholder and
its Affiliates do not have any rights of any nature to acquire any additional
Parent Common Shares. Except for (i) proxies and restrictions in favor of Parent
and the Company granted pursuant to this Agreement, and (ii) such transfer
restrictions of general applicability as may be provided under the Securities
Act, the “blue sky” laws of the various states of the United States and Canadian
securities laws, the Stockholder owns all of such Parent Common Shares free and
clear of all security interests, liens, claims, pledges, options, rights of
first refusal, agreements, limitations on voting rights, restrictions, charges,
proxies and other encumbrances of any nature, and has not appointed or granted
any proxy, power of attorney or other authorization, which appointment or grant
is still effective, with respect to any of such Parent Common Shares.

(c) Authority Relative to this Agreement. Such Stockholder has the power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of such Stockholder. This
Agreement has been duly and validly executed and delivered by such Stockholder
and, assuming the due authorization, execution and delivery by each of Parent
and the Company, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
(i) except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (ii) subject to general principles of equity.

(d) No Conflict. Except for any filings as may be required by applicable
securities laws, the execution and delivery of this Agreement by such
Stockholder does not, and the performance of this Agreement by such Stockholder
will not, (i) require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority or any other Person
by such Stockholder, except for filings with the SEC or Canadian securities
regulators of such reports under the Exchange Act or Canadian securities laws as
may be required in connection with this Agreement and the transactions
contemplated by this Agreement; (ii) conflict with, or result in any violation
of, or default (with or without notice or lapse of time or both) under any
provision of any agreement to which such Stockholder is a party, including any
voting agreement, stockholders agreement, voting trust, trust agreement, pledge
agreement, loan or credit agreement, note, bond, mortgage, indenture lease or
other agreement, instrument, permit, concession, franchise or license; or
(iii) conflict with or violate any judgment, order, notice, decree, statute,
law, ordinance, rule or regulation applicable to such Stockholder or to such
Stockholder’s property or assets.

 

2



--------------------------------------------------------------------------------

(e) Adequate Information. Such Stockholder is a sophisticated stockholder and
seller with respect to the Company Shares and has adequate information
concerning the business and financial condition of each of Parent and the
Company to make an informed decision regarding the Merger and the sale of the
Company Shares and has independently and without reliance upon the Company or
Parent and based on such information as such Stockholder has deemed appropriate,
made its own analysis and decision to enter into this Agreement. Such
Stockholder acknowledges that the agreements contained herein with respect to
the Company Shares and the Parent Shares held by such Stockholder are
irrevocable prior to the termination of this Agreement in accordance with
Section 10.

SECTION 3. Covenants of Stockholders.

(a) Restriction on Transfer. Each Stockholder hereby covenants and agrees that
prior to the termination of this Agreement, such Stockholder shall not, directly
or indirectly, sell, transfer, tender, assign, hypothecate or otherwise dispose
of, grant any proxy to, deposit any Company Shares or Parent Shares into a
voting trust, enter into a voting trust agreement or create or permit to exist
any additional security interest, lien, claim, pledge, option, right of first
refusal, limitation on voting rights, charge or other encumbrance of any nature
with respect to the Company Shares or Parent Shares. Notwithstanding the
foregoing, Stockholder may take any action described in the previous sentence,
so long as the other party (a “transferee”) to such action executes this
Agreement (or a joinder thereto in a form reasonably satisfactory to each of
Parent and the Company) and agrees to be bound by its terms.

(b) Additional Shares. Prior to the termination of this Agreement, such
Stockholder will promptly notify each of Parent and the Company of the number of
any new shares of Company Common Stock and Parent Common Shares acquired
directly or beneficially by such Stockholder, if any, after the date hereof. Any
such shares shall automatically become “Company Shares” or “Parent Shares,” as
applicable, within the meaning of this Agreement immediately upon their
acquisition by such Stockholder.

(c) Nonsolicitation.

(i) Prior to the termination of this Agreement, such Stockholder shall (1) not
(whether directly or indirectly through any representative of such Stockholder)
engage in any conduct that if conducted by the Company would be prohibited by
Section 6.5 of the Merger Agreement after taking into account the terms of such
section, and (2) advise the Company (in order that the Company can timely comply
with its obligations under Section 6.5(c) of the Merger Agreement) of such
Stockholder’s receipt of any Company Acquisition Proposal.

(ii) Prior to the termination of this Agreement, such Stockholder shall not,
directly or indirectly through another Person, (1) solicit or initiate any
inquiry, discussion, offer or request that constitutes, or could reasonably be
expected to lead to, a Parent Acquisition Proposal (a “Parent Inquiry”), or
(2) engage in any discussions or negotiations regarding, or furnish to any Third
Party any non-public information in connection with, any Parent Acquisition
Proposal or Parent Inquiry.

 

3



--------------------------------------------------------------------------------

(d) Public Announcement. Such Stockholder shall consult with each of Parent and
the Company before issuing any press releases or otherwise making any public
statements with respect to the transactions contemplated herein and shall not
issue any such press release or make any such public statement without the
approval of each of Parent and the Company (which approval shall not be
unreasonably withheld, conditioned or delayed), except as may be required by
Law, including any filings with the SEC pursuant to the Exchange Act or with
Canadian securities regulators pursuant to applicable Canadian securities laws.
This Section 3(c) shall terminate and be null and void upon the termination of
this Agreement in accordance with Section 10.

(e) Disclosure. Such Stockholder hereby authorizes each of Parent and the
Company to publish and disclose in any announcement or disclosure required by
applicable Law, including, without limitation, as required by the SEC, Canadian
securities regulators, the NASDAQ Stock Market, LLC, the Toronto Stock Exchange
or any other U.S. or Canadian securities exchange, and the Proxy Statement
(including all documents and schedules filed with the SEC in connection with any
of the foregoing), such Stockholder’s identity and ownership of the Company
Shares and the Parent Shares and the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement. Each of Parent and the
Company hereby authorizes each Stockholder to make such disclosure or filings as
may be required by applicable Law, including, without limitation, as required by
the SEC, Canadian securities regulators, the NASDAQ Stock Market, LLC, the
Toronto Stock Exchange or any other U.S. or Canadian securities exchange.

SECTION 4. Voting Agreement.

(a) Company Shares Voting Agreement. Each Stockholder hereby agrees that prior
to the termination of this Agreement, at any meeting of the stockholders of the
Company, however called, in any action by written consent of the stockholders of
the Company, or in any other circumstances upon which such Stockholder’s vote,
consent or other approval is sought, such Stockholder shall vote the Company
Shares owned beneficially or of record by such Stockholder as follows:

(i) in favor of adoption of the Merger Agreement, and approval of the terms
thereof and of the Merger, and the other transactions contemplated thereby;

(ii) against any action or agreement that has or would reasonably be likely to
result in any conditions to the Company’s obligations under Article VII of the
Merger Agreement not being satisfied;

(iii) against any Company Acquisition Proposal; and

(iv) against any amendments to the Company Charter and/or the Company Bylaws if
such amendment would reasonably be expected to prevent or materially delay the
consummation of the Closing.

(b) Parent Shares Voting Agreement. Each Stockholder hereby agrees that prior to
the termination of this Agreement, at any meeting of the shareholders of Parent,
however

 

4



--------------------------------------------------------------------------------

called, in any action by written consent of the shareholders of Parent, or in
any other circumstances upon which such Stockholder’s vote, consent or other
approval is sought, such Stockholder shall vote the Parent Shares owned
beneficially or of record by such Stockholder as follows:

(i) to approve the issuance of the Merger Consideration; and

(ii) other than in the case of a Parent Acquisition Proposal, against any action
or agreement that has or would reasonably be likely to result in any conditions
to Parent’s and Merger Sub’s obligations under Article VII of the Merger
Agreement not being satisfied.

(c) Grant of Company Shares Proxy. Each Stockholder hereby irrevocably grants to
and appoints, Parent and each of its designees (the “Parent Authorized Parties”
and each a “Parent Authorized Party”), and each of them individually, as the
Stockholder’s proxy and attorney-in-fact (with full power of substitution) for
and in the name, place and stead of the Stockholder, to vote the Company Shares
or execute one or more written consents or approvals in respect of the Company
Shares:

(i) in favor of adoption of the Merger Agreement, and approval of the terms
thereof and of the Merger, and the other transactions contemplated thereby;

(ii) against any action or agreement that has or would reasonably be expected to
result in any conditions to the Company’s obligations under Article VII of the
Merger Agreement not being satisfied;

(iii) against any Company Acquisition Proposal;

(iv) against any amendments to the Company Charter and/or the Company Bylaws if
such amendment would reasonably be expected to prevent or materially delay the
consummation of the Closing; and

(v) against any other action or agreement that is intended, or would reasonably
be expected to, impede, interfere with, delay, or postpone the Merger or the
transactions contemplated by the Merger Agreement or change in any manner the
voting rights of any class of stock of the Company;

in each case, if and only if such Stockholder (1) fails to vote, or (2) attempts
to vote (whether by proxy, in person or by written consent), in a manner which
is inconsistent with the terms of this Agreement.

(d) Grant of Parent Shares Proxy. Each Stockholder hereby irrevocably grants to
and appoints, the Company and each of its designees (the “Company Authorized
Parties” and each a “Company Authorized Party”), and each of them individually,
as the Stockholder’s proxy and attorney-in-fact (with full power of
substitution) for and in the name, place and stead of such Stockholder, to vote
the Parent Shares or execute one or more written consents or approvals in
respect of the Parent Shares:

 

5



--------------------------------------------------------------------------------

(i) to approve the issuance of the Merger Consideration; and

(ii) other than in the case of a Parent Acquisition Proposal, against any action
or agreement that has or would reasonably be likely to result in any conditions
to Parent’s and Merger Sub’s obligations under Article VII of the Merger
Agreement not being satisfied;

in each case, if and only if such Stockholder (1) fails to vote, or (2) attempts
to vote (whether by proxy, in person or by written consent), in a manner which
is inconsistent with the terms of this Agreement.

(e) Each Stockholder hereby ratifies and confirms that the irrevocable proxies
set forth in Sections 4(c) and (d) are given in connection with the execution of
the Merger Agreement and that such irrevocable proxy is given to secure the
performance of such Stockholder’s duties in accordance with this Agreement. Each
Stockholder hereby further ratifies and confirms that the irrevocable proxies
granted hereby are coupled with an interest and may under no circumstances be
revoked, except as otherwise provided in this Agreement. Such irrevocable
proxies shall be valid until termination of this Agreement. The powers of
attorney granted by such Stockholder herein are durable powers of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of such
Stockholder. Upon the execution of this Agreement, such Stockholder hereby
revokes any and all prior proxies or powers of attorney given by the Stockholder
with respect to voting of the Company Shares or the Parent Shares on the matters
contemplated hereby and agrees not to grant any subsequent proxies or powers of
attorney with respect to the voting of the Company Shares or the Parent Shares
on the matters contemplated hereby until after the termination of this
Agreement. Each Stockholder understands and acknowledges that each of Parent and
the Company is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement and such Stockholder’s
granting of the proxies contained in Sections 4(c) and (d). Each Stockholder
hereby affirms that the proxies granted in Section 4(c) and (d) are given in
connection with the execution of the Merger Agreement, and that such proxies are
given to secure the performance of the duties of such Stockholder under this
Agreement. If for any reason a proxy granted herein is found by a court of
competent jurisdiction to not be valid, then the Stockholder agrees to vote the
Parent Shares or the Company Shares, as applicable, in accordance with
Section 4(a) or Section 4(a), as applicable. For Company Shares as to which such
Stockholder is the beneficial but not the record owner, such Stockholder shall
take all necessary actions to cause any record owner of such Company Shares to
irrevocably constitute and appoint Parent and its designees as such record
owner’s attorney and proxy and grant an irrevocable proxy to the same effect as
that contained herein. For Parent Shares as to which such Stockholder is the
beneficial but not the record owner, the Stockholder shall take all necessary
actions to cause any record owner of such Parent Shares to irrevocably
constitute and appoint the Company and its designees as such record owner’s
attorney and proxy and grant an irrevocable proxy to the same effect as that
contained herein. The parties acknowledge and agree that none of Parent or the
Company or their respective successors, assigns, subsidiaries, divisions,
employees, officers, directors, stockholders, agents and affiliates shall owe
any duty to, whether in law or otherwise, or incur any liability of any kind
whatsoever, including without limitation, with respect to any and all claims,
losses, demands, causes of action, costs, expenses (including attorney’s fees)
and compensation of any kind or nature whatsoever to such Stockholder in
connection with or as a

 

6



--------------------------------------------------------------------------------

result of any voting by a Parent Authorized Party of the Company Shares or a
Company Authorized Party of the Parent Shares subject to the irrevocable proxies
hereby granted to the such Authorized Parties at any annual or special meeting
of the stockholders of the Company or Parent for the purpose set forth herein.

(f) Other Voting. Each Stockholder may vote on all issues other than those
specified in this Section 4 that may come before a meeting of the stockholders
of the Company or the shareholders of Parent, as the case may be, in its sole
discretion, provided that such vote does not contravene the provisions of this
Section 4.

(g) Acquisition Proposals; Superior Proposals. Notwithstanding anything to the
contrary herein, each Stockholder shall be entitled to participate with the
Company and its directors, officers, representatives, advisors or other
intermediaries in any negotiations or discussions with any Person (including,
without limitation, negotiating or discussing a voting agreement with a Person
that would be entered into at any time after the termination of this Agreement),
or any preparations therefor, in each case in connection with a Company
Acquisition Proposal or a Superior Proposal.

SECTION 5. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Company and the Stockholders as follows:

5.1. Organization. Parent is duly organized, validly existing, and in good
standing under the laws of Alberta, Canada.

5.2. Authority Relative to this Agreement. Parent has the corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Parent and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Parent. This Agreement has been duly and validly
executed and delivered by Parent and, assuming the due authorization, execution
and delivery by the Company and the Stockholder, constitutes a legal, valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, (i) except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (ii) subject to general principles of equity.

5.3. No Conflict. The execution and delivery of this Agreement by Parent does
not, and the performance of this Agreement by Parent will not, (a) require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority or any other Person by Parent, except for filings
with the SEC or Canadian securities regulators of such reports under the
Exchange Act or applicable Canadian securities laws as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement; (b) conflict with, or result in any violation of, or default (with or
without notice or lapse of time or both) under any provision of, the Parent
Articles and/or Parent Bylaws or any other agreement to which Parent is a party;
or (c) conflict with or violate any judgment, order, notice, decree, statute,
law, ordinance, rule or regulation applicable to Parent or to Parent’s property
or assets.

 

7



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties of the Company. The Company hereby
represents and warrants to Parent and the Stockholders as follows:

6.1. Organization. The Company is duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

6.2. Authority Relative to this Agreement. The Company has the corporate power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of the Company. This Agreement
has been duly and validly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by Parent and the Stockholder,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, (i) except as may be limited
by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally, and (ii) subject to
general principles of equity.

6.3. No Conflict. The execution and delivery of this Agreement by the Company
does not, and the performance of this Agreement by the Company will not,
(a) require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority or any other Person by the Company,
except for filings with the SEC of such reports under the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated by
this Agreement; (b) conflict with, or result in any violation of, or default
(with or without notice or lapse of time or both) under any provision of, the
Company Charter and/or the Company Bylaws or any other agreement to which the
Company is a party; or (c) conflict with or violate any judgment, order, notice,
decree, statute, law, ordinance, rule or regulation applicable to the Company or
to the Company’s property or assets.

SECTION 7. Further Assurances. Each Stockholder shall, without further
consideration, from time to time, execute and deliver, or cause to be executed
and delivered, such additional or further consents, documents and other
instruments as Parent or the Company may reasonably request for the purpose of
effectuating the matters covered by this Agreement.

SECTION 8. Stop Transfer Order. In furtherance of this Agreement, concurrently
herewith each Stockholder shall and hereby does authorize each of Parent and the
Company to notify the Company’s transfer agent and Parent’s transfer agent, as
applicable, that there is a stop transfer order with respect to all Company
Shares and the Parent Shares, as applicable (and that this Agreement places
limits on the voting and transfer of the Company Shares and the Parent Shares,
as applicable). Each Stockholder further agrees to cause each of Parent and the
Company not to register the transfer of any certificate representing any of the
Parent Shares and the Company Shares, as the case may be, unless such transfer
is made in accordance with the terms of this Agreement. If this Agreement is
terminated in accordance with Section 10, then, promptly following the
termination of this Agreement, or immediately following the Closing (and in any
event within such time as would not delay receipt by the Stockholders of the
consideration to be received by them under the Merger Agreement), to cause any
stop transfer instructions imposed pursuant to this Section 8 to be lifted.

 

8



--------------------------------------------------------------------------------

SECTION 9. Certain Events. Each Stockholder agrees that this Agreement and the
obligations hereunder shall attach to the Company Shares and the Parent Shares,
as applicable, and shall be binding on any Person to which legal or beneficial
ownership of such Company Shares or Parent Shares, as applicable, shall pass,
whether by operation of law or otherwise. In the event of any stock split, stock
dividend, merger, consolidation, reorganization, recapitalization or other
change in the capital structure of the Company affecting the Company Common
Stock or other voting securities of the Company, or of Parent affecting the
Parent Common Shares or other voting securities of Parent, the number of Company
Shares or Parent Shares, as applicable, shall be deemed adjusted appropriately
and this Agreement and the obligations hereunder shall attach to any additional
shares of Company Common Stock or Parent Common Shares issued to or acquired by
such Stockholder.

SECTION 10. Termination. This Agreement shall automatically terminate without
further action of the parties on the first to occur of (a) the mutual written
consent of the Company, Parent, and the Stockholders, (b) the Effective Time,
(c) the termination of the Merger Agreement, or (d) the delivery of written
notice of termination by the Stockholders to Parent and the Company following
any Fundamental Amendment effected without the prior consent of the
Stockholders, provided that the provisions of Section 11 hereof shall survive
any such termination. “Fundamental Amendment” means the execution by Parent,
Merger Sub and the Company of a written amendment to, or written waiver by
Parent, Merger Sub and the Company of any provision of, the Merger Agreement
that reduces the amount of the Merger Consideration or changes the form of, or
decreases the Exchange Ratio from what is set forth in the Merger Agreement as
in effect as of the date hereof, amends the conditions precedent set forth in
Article VII of the Merger Agreement (except in the case of a waiver of a
condition by Parent or the Company) or would result in additional monetary
liability to such Stockholder.

SECTION 11. Miscellaneous.

(a) Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

(b) Specific Performance. The parties hereto agree that, in the event any
provision of this Agreement is not performed in accordance with the terms
hereof, (i) the non-breaching party will sustain irreparable damages for which
there is not an adequate remedy at law for money damages and (ii) the parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or in equity.

(c) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among such parties
with respect to the subject matter hereof.

 

9



--------------------------------------------------------------------------------

(d) Assignment. Without the prior written consent of the other party to this
Agreement, no party may assign any rights or delegate any obligations under this
Agreement. Any such purported assignment or delegation made without prior
consent of the other party hereto shall be null and void.

(e) Parties in Interest. This Agreement shall be binding upon, inure solely to
the benefit of, and be enforceable by, the parties hereto and their successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person not a party hereto any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

(f) Amendment. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

(g) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

(h) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be sufficient if in writing and sent (i) by facsimile
transmission (providing confirmation of transmission) or e-mail of a .pdf
attachment (provided that any notice received by facsimile or e-mail
transmission or otherwise at the addressee’s location on any Business Day after
5:00 p.m. (Pacific time) shall be deemed to have been received at 9:00 a.m.
(Pacific time) on the next Business Day), or (ii) by reliable overnight delivery
service (with proof of service), hand delivery or certified or registered mail
(return receipt requested and first-class postage prepaid), addressed as follows
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 11(h)):

if to Parent:

 

 

Westport Innovations Inc.

1750 West 75th Ave., Suite 101

Vancouver, British Columbia

V6P 6G2, Canada

 

Attention:

Email:

Tel:

  

Salman Manki, General Counsel

SManki@westport.com

(604) 718-2000

with a copy to:

  Willkie Farr & Gallagher LLP

 

10



--------------------------------------------------------------------------------

 

787 Seventh Avenue

New York, NY 10019

 

Attention:

 

Facsimile:

  

Gordon R. Caplan, Esq.

Matthew J. Guercio, Esq.

(212) 728-9535

if to the Company:

 

Fuel Systems Solutions, Inc.

780 Third Avenue, 25th Floor

New York, New York 10017

 

Phone:

Attention:

  

(646) 506-7163

Pietro Bersani

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

  Attention:    Brian J. McCarthy, Esq.   Facsimile:    (213) 687-5600

if to the Stockholders:

 

Douglas Telecommunications

125 East Sir Francis Drake Blvd.

Larkspur, CA 94939-1819

 

Attention:

Facsimile:

  

Tim McGaw

(415) 526-2214

with a copy to:

 

Davis Wright Tremaine, LLP

1201 Third Avenue, Suite 2200

Seattle, WA 98101-3045

 

Attention:

Facsimile:

  

Ryan J. York

(206) 757-7178

(i) Governing Law. This Agreement shall be governed by and construed, performed
and enforced in accordance with the internal laws of the State of Delaware
applicable to contracts made and wholly performed within such state, without
regard to any applicable conflicts of law principles.

(j) Exclusive Jurisdiction. The parties hereto agree that any suit, action or
proceeding brought by either party to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought exclusively in any federal or state court
located in the State of Delaware. Each of the parties hereto submits to the
exclusive jurisdiction of any such court in any suit, action or

 

11



--------------------------------------------------------------------------------

proceeding seeking to enforce any provision of, or based on any matter arising
out of, or in connection with, this Agreement or the transactions contemplated
hereby and hereby irrevocably waives the benefit of jurisdiction derived from
present or future domicile or otherwise in such action or proceeding. Each party
hereto irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY, IN ANY MATTERS (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(l) Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

(m) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or by e-mail of a .pdf attachment) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

[Rest of page intentionally blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

FUEL SYSTEMS SOLUTIONS, INC. By:  

/s/ Pietro Bersani

  Name: Pietro Bersani   Title:   CFO WESTPORT INNOVATIONS INC. By:  

/s/ David R. Demers

  Name: David R. Demers   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

STOCKHOLDERS:

/s/ James E. Douglas, III

JAMES E. DOUGLAS, III K&M DOUGLAS TRUST

/s/ Kevin Douglas

By: Kevin Douglas Title: Trustee

/s/ Michelle Douglas

By: Michelle Douglas Title: Trustee DOUGLAS FAMILY TRUST

/s/ James E. Douglas, Jr.

By: James E. Douglas, Jr. Title: Trustee

/s/ Jean A. Douglas

By: Jean A. Douglas Title: Trustee JAMES DOUGLAS AND JEAN DOUGLAS IRREVOCABLE
DISCENDANTS’ TRUST

/s/ Kevin Douglas

By: Kevin Douglas Title: Trustee

/s/ Michelle Douglas

By: Michelle Douglas Title: Trustee



--------------------------------------------------------------------------------

EXHIBIT A

COMPANY COMMON STOCK

 

K&M DOUGLAS TRUST

     1,056,671   

DOUGLAS FAMILY TRUST

     449,088   

JAMES DOUGLAS AND JEAN DOUGLAS IRREVOCABLE DESCENDANTS’ TRUST

     901,758   

JAMES E. DOUGLAS, III

     264,167   



--------------------------------------------------------------------------------

EXHIBIT B

 

PARENT COMMON STOCK

 

K&M DOUGLAS TRUST

     3,614,020   

DOUGLAS FAMILY TRUST

     1,841,885   

JAMES DOUGLAS AND JEAN DOUGLAS IRREVOCABLE DESCENDANTS’ TRUST

     3,527,906   

JAMES E. DOUGLAS, III

     1,061,846   